FILED
                           NOT FOR PUBLICATION
                                                                            AUG 30 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   18-50200

              Plaintiff-Appellee,                D.C. No.
                                                 3:17-cr-01151-BAS-1
 v.

ELIJAH DELOSSANTOS, AKA                          MEMORANDUM*
Phantom,

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   18-50202

              Plaintiff-Appellee,                D.C. No.
                                                 3:17-cr-01151-BAS-2
 v.

REGINA WOLGAMOTT,

              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                      Argued and Submitted August 16, 2019

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                Pasadena, California

Before: SCHROEDER and R. NELSON, Circuit Judges, and LEFKOW,** District
Judge.

      Elijah Delos Santos and his wife Regina Wolgamott (“Defendants”) appeal

the district court’s denial of their motions to suppress evidence obtained from a

search of their home.

      Elijah and his brother Ricardo Jr. Delos Santos are convicted felons who

posted images on their Facebook accounts of themselves holding guns. Upon

discovering these images, federal agents began investigating both brothers. The

brothers lived at the same residence, and had separate bedrooms. The agents’

application for the search warrant included a probable cause statement pertaining

to Ricardo Jr, but did not refer to any investigation regarding Elijah. The agents

searched the entire residence and found weapons in the Defendants’ bedroom.

       Relying on Mena v. City of Simi Valley, 226 F.3d 1031, 1037 (9th Cir.

2000), the Defendants contend the residence was a multi-family dwelling and the

officers therefore should not have searched their room. Before obtaining the

warrant the agents had driven to the home and knew the cars in the driveway

belonged to Ricardo Jr. and Elijah. That the officers knew Ricardo Jr. may have


      **
            The Honorable Joan H. Lefkow, United States District Judge for the
Northern District of Illinois, sitting by designation.
                                          2
lived with other individuals, however, does not mean the officers “knew or should

have known the house was a multi-unit dwelling.” Id. Unlike the building in

Mena, where the officers discovered separate padlocked rooms with cooking

facilities, the entire residence here had only one kitchen, living space, refrigerator,

and bathroom. The officers therefore reasonably concluded that the residence was

a single-family unit, not a “multi-unit dwelling.” Id.; see also Maryland v.

Garrison, 480 U.S. 79, 88 (1987). Accordingly, the district court properly ruled

that the search of the entire home was reasonable and the warrant to search the

entire home was not overbroad.

      The district court also properly found that the warrant was not rendered

invalid because it did not refer to both brothers. Information about the

investigation of Elijah, if it had been added to the warrant, would not have changed

the probable cause determination as to Ricardo Jr. Bravo v. City of Santa Maria,

665 F.3d 1076, 1084 (9th Cir. 2011). Further, there was nothing false in the

affidavit. See United States v. Leon, 468 U.S. 897, 922–23 (1984); United States v.

Underwood, 725 F.3d 1076, 1085 (9th Cir. 2013).

      AFFIRMED.




                                            3